Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 1 of 16 Page ID #:1



 1   J. PAUL MOORHEAD, State Bar #240029
       Email: moorhead@luch.com
 2   LAQUER, URBAN, CLIFFORD & HODGE LLP
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
     Telephone: (626) 449-1882
 4   Facsimile: (626) 449-1958
 5   Counsel for Plaintiffs, Trustees of the Southern
     California Pipe Trades Health and Welfare Trust Fund, et al.
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    TRUSTEES OF THE SOUTHERN                          Case No. 2:20-cv-10187
      CALIFORNIA PIPE TRADES HEALTH
12    AND WELFARE TRUST FUND; TRUSTEES
      OF THE SOUTHERN CALIFORNIA PIPE                   COMPLAINT FOR:
13    TRADES PENSIONERS AND SURVIVING
      SPOUSES HEALTH FUND; TRUSTEES OF                  1. BREACH OF COLLECTIVE
14    THE SOUTHERN CALIFORNIA PIPE                         BARGAINING
      TRADES RETIREMENT TRUST FUND;                        AGREEMENTS, TRUST
15    TRUSTEES OF THE SOUTHERN                             AGREEMENTS, AND
      CALIFORNIA PIPE TRADES DEFINED                       VIOLATION OF ERISA;
16    CONTRIBUTION TRUST FUND;                          2. BREACH OF ERISA
      TRUSTEES OF THE SOUTHERN                             FIDUCIARY DUTIES;
17    CALIFORNIA PIPE TRADES VACATION
      AND HOLIDAY TRUST FUND; TRUSTEES                  3. ENGAGING IN
18    OF THE SOUTHERN CALIFORNIA PIPE                      PROHIBITED
      TRADES CHRISTMAS BONUS FUND;                         TRANSACTIONS; and
19    TRUSTEES OF THE APPRENTICE AND                    4. BREACH OF CONTRACT.
      JOURNEYMAN TRAINING TRUST FUND;
20    TRUSTEES OF THE PLUMBERS AND
      PIPEFITTERS NATIONAL PENSION
21    FUND; and TRUSTEES OF THE
      INTERNATIONAL TRAINING FUND,
22
                  Plaintiffs,
23
                  v.
24
      WORLD MECHANICAL, INC., a California
25    corporation; and HARRY A. GORDON, an
      individual,
26
                  Defendants.
27
28   ///

       1500156                             1                                     Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 2 of 16 Page ID #:2



 1          Plaintiffs, Trustees of the Southern California Pipe Trades Health and Welfare
 2   Trust Fund, Trustees of the Southern California Pipe Trades Pensioners and Surviving
 3   Spouses Health Fund, Trustees of the Southern California Pipe Trades Retirement Trust
 4   Fund, Trustees of the Southern California Pipe Trades Defined Contribution Trust Fund,
 5   Trustees of the Southern California Pipe Trades Vacation and Holiday Trust Fund,
 6   Trustees of the Southern California Pipe Trades Christmas Bonus Fund, Trustees of the
 7   Apprentice and Journeyman Training Trust Fund, Trustees of the Plumbers and
 8   Pipefitters National Pension Fund, and Trustees of the International Training Fund
 9   (collectively the “Trustees”), complain and allege:
10                               JURISDICTION AND VENUE
11          1.    This Court has jurisdiction of the case pursuant to section 502(e)(1) of the
12   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
13   § 1132(e)(1)], which grants the United States District Courts jurisdiction over civil
14   actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
15   § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee benefit
16   plan governed by ERISA. Such jurisdiction exists without respect to the amount in
17   controversy or the citizenship of the parties, as provided in section 502(f) of ERISA [29
18   U.S.C. § 1132(f)].
19          2.    This Court also has jurisdiction of this case pursuant to section 301(a) of the
20   Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C. § 185(a)],
21   which grants the United States original jurisdiction over suits for violation of contracts
22   between an employer and a labor organization in an industry affecting commerce, without
23   respect to the amount in controversy and the citizenship of the parties.
24          3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
25   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that this
26   is the district in which the plaintiffs’ trust funds are administered, in which the relevant
27   acts took place, and in which monies are due and payable.
28   ///

       1500156                               2                                        Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 3 of 16 Page ID #:3



 1          4.    To the extent this complaint sets forth any state law claims, this Court has
 2   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
 3                                           PARTIES
 4          5.    Plaintiffs are the Trustees of the Southern California Pipe Trades Health and
 5   Welfare Trust Fund, Southern California Pipe Trades Pensioners and Surviving Spouses
 6   Health Fund, Southern California Pipe Trades Retirement Trust Fund, Southern
 7   California Pipe Trades Defined Contribution Trust Fund, Southern California Pipe Trades
 8   Vacation and Holiday Trust Fund, Southern California Pipe Trades Christmas Bonus
 9   Fund, Apprentice and Journeyman Training Trust Fund (collectively the “Local Trusts”),
10   and the Plumbers and Pipefitters National Pension Fund (the “National Trust”) and the
11   International Training Fund (the “International Trust”) (The Local Trusts, National Trust
12   and International Trust are referred to collectively as the “Trusts”). The Trusts are express
13   trusts created pursuant to written agreements and declarations of trust (the “Trust
14   Agreements”) between the Southern California Pipe Trades District Council No. 16 of
15   the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting
16   Industry (“District Council 16”) and various employer associations in the plumbing and
17   pipefitting industry in Southern California, or between District Council 16, and other
18   councils of the United Association of Plumbers and Pipefitters, and various employer
19   associations across the United States. The Trusts are now, and were at all times material
20   to this action, labor-management multiemployer trusts created and maintained pursuant
21   to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)].
22          6.    The Trustees are “fiduciar[ies]” with respect to the Trusts as defined in
23   section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
24          7.    At all times material herein, defendant World Mechanical, Inc. (“World
25   Mechanical”) has been a corporation organized under the laws of the state of California,
26   with a principal place of business located in the County of Los Angeles, California.
27   ///
28   ///

       1500156                               3                                         Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 4 of 16 Page ID #:4



 1         8.    World Mechanical is an “employer” engaged in “commerce” in an “industry
 2   affecting commerce,” as those terms are defined and used in sections 501(1) and 501(3)
 3   of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and use of section
 4   301(a) of the LMRA [29 U.S.C. § 185(a)].
 5         9.    The Trustees are informed and believe and thereon allege that at all times
 6   material herein, defendant Harry A. Gordon (“Harry Gordon”) has been an officer,
 7   director, controlling shareholder, and/or beneficial owner of World Mechanical. The
 8   Trustees are informed and believe and thereon allege that Harry Gordon resides in the
 9   County of Los Angeles, California.
10                   EXECUTION OF BARGAINING AGREEMENTS
11         10.   World Mechanical performed work on various public works projects
12   covered by the “Proposition HHH Project Labor Agreement (HHH-PLA)” entered into
13   by and between the City of Los Angeles and the Los Angeles/Orange County Building
14   and Construction Trades Council and signatory unions (the “PLA”). Pursuant to the PLA,
15   all contractors and subcontractors who have been awarded a contract for projects covered
16   by the PLA are required to accept and be bound to the terms and conditions of the PLA.
17   For each project subject to PLA on which World Mechanical performed work, World
18   Mechanical executed a Letter of Assent whereby Word Mechanical agreed to be bound
19   to the PLA. At all times material herein, World Mechanical has been bound to the PLA.
20         11.   The PLA incorporates by reference the collective bargaining agreements of
21   the unions signatory to the PLA. District Council 16’s representative local unions are
22   signatory to the PLA. The relevant collective bargaining agreements incorporated into
23   the PLA include the Master Agreement for the Plumbing and Piping Industry of Southern
24   California between District Council 16 and the Southern California Contractors. At all
25   times material herein, World Mechanical has been bound to the Master Agreement.
26         12.   The terms and provisions of each of the Trust Agreements are incorporated
27   by reference into the Master Agreement. At all times material herein, World Mechanical
28   has been bound to the Trust Agreements.

      1500156                              4                                       Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 5 of 16 Page ID #:5



 1                        POSSIBLE ADDITIONAL DEFENDANTS
 2         13.    The Trustees are informed and believe, and thereon allege, that to avoid
 3   paying fringe benefit contributions, benefits and/or withholdings in violation of the PLA,
 4   Master Agreement, Trust Agreements and/or section 515 of ERISA [29 U.S.C. § 1145],
 5   World Mechanical, Harry Gordon, and one or more other entities or individuals, diverted
 6   or redirected employees and/or business affairs, assets or operations between one or more
 7   entities and/or individuals. The Trustees are informed and believe, and thereon allege,
 8   that the other entities and/or individuals are presently unknown to the Trustees. If the
 9   Trustees ascertain that any of the defendants or others have engaged in such activities,
10   the Trustees will seek leave to amend this Complaint to include such entities and
11   individuals as defendants.
12         14.    If the Trustees subsequently ascertain that one or more other entities or
13   individuals is/are responsible, in whole or in part, for the day-to-day operations of World
14   Mechanical, and/or is/are responsible, in whole or in part, for all, or a majority of, the
15   decisions pertaining to the payment of contributions, or union dues, to the Trusts,
16   including decisions: (a) whether or not to pay such contributions or dues, (b) if payment
17   is to be made, when to pay such contributions or dues, and/or (c) how to use such funds
18   pending payment to the Trusts; the Trustees will seek to amend this Complaint to include
19   such additional parties as defendants.
20                                 FIRST CAUSE OF ACTION
21      BREACH OF WRITTEN COLLECTIVE BARGAINING AGREEMENTS,
22                 TRUST AGREEMENTS, AND VIOLATION OF ERISA
23                           (AGAINST WORLD MECHANICAL)
24         15.    The Trustees hereby incorporate by this reference paragraphs 1 through 14
25   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
26         16.    By the terms and provisions of the PLA, Master Agreement, and/or Trust
27   Agreements, and at all times material herein, World Mechanical agreed, and was
28   obligated to the following:

      1500156                                 5                                      Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 6 of 16 Page ID #:6



 1                A.     Prepare and submit true, complete and accurate written monthly
 2   contribution reports (“Reports”) to the Trusts on a timely basis showing: i) the identities
 3   of employees performing work covered by the PLA and Master Agreement on which
 4   fringe benefit contributions are owed, ii) the number of hours worked by these employees,
 5   iii) the rates of pay, iv) the character of hours worked (e.g., straight time, over-time, etc.),
 6   and v) based upon the hours worked by employees, the proper calculation of
 7   contributions, benefits and/or withholdings attributable to the same employees. Such
 8   monthly contribution reports are due on the 10th day of each successive month;
 9                B.     Pay to the Trusts contributions and/or withholdings on a monthly
10   basis, and at specified rates for each hour worked by applicable employees. These
11   amounts are considered delinquent if not received by the Trusts by the 15th of the month
12   succeeding the month in which the work was performed. These amounts are due and
13   payable at the Trusts’ administrative offices in Los Angeles, California; and
14                C.     Permit the Trustees and their agents to conduct audits of payroll and
15   related records in order to determine if contributions have been properly paid pursuant to
16   the PLA, Master Agreement, and/or Trust Agreements.
17          17.   World Mechanical is an “employer,” “contractor,” and/or “subcontractor”
18   as those terms are understood in the PLA, Master Agreement, and/or Trust Agreements.
19          18.   World Mechanical is an “employer” as defined and used in section 3(5) of
20   ERISA [29 U.S.C. § 1002(5)].
21          19.   Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
22   who is obligated to make contributions to a multiemployer plan under the terms of the
23   plan or under the terms of a collectively bargained agreement shall, to the extent not
24   inconsistent with law, make such contributions in accordance with the terms and
25   conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
26   U.S.C. § 1145], World Mechanical is obligated to make contributions to the Trusts.
27          20.   Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every employer
28   shall … maintain records with respect to each of his employees sufficient to determine

       1500156                                 6                                          Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 7 of 16 Page ID #:7



 1   the benefits due or which may become due to such employees.” Pursuant to section 429
 2   of ERISA [29 U.S.C. § 1059], World Mechanical was obligated to maintain records
 3   sufficient to allow the Trustees to determine the contributions owed by World Mechanical
 4   to the Trusts, and the benefits due to the employees of World Mechanical.
 5          21.   World Mechanical submitted Reports to the Trusts for the months of May
 6   2020 through September 2020, but failed to timely pay all reported contributions. Based
 7   on these Reports, World Mechanical owes the Trusts at least $71,875.18 for contributions.
 8   Failure to pay these contributions to the Trusts is a breach of the PLA, Master Agreement,
 9   and/or Trust Agreements, and is a violation of section 515 of ERISA [29 U.S.C. § 1145].
10          22.   The Trustees are informed and believe, and thereon allege, that World
11   Mechanical owes, but has failed to pay to the Trusts additional contributions and other
12   damages in breach of the PLA, Master Agreement, and/or Trust Agreements, and in
13   violation of section 515 of ERISA [29 U.S.C. § 1145], in amounts not presently known
14   to the Trustees, but these additional amounts will be established by proof.
15          23.   World Mechanical is “delinquent,” as that term is used in the Master
16   Agreement and/or related Trust Agreements.
17          24.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
18   action by a fiduciary in which judgment is found in favor of the plan, this Court shall
19   award the plan: (i) the unpaid contributions; (ii) interest on the unpaid contributions; (iii)
20   an amount equal to the greater of interest on the unpaid contributions or liquidated
21   damages provided for under the plan in an amount not in excess of 20% of the unpaid
22   contributions; (iv) reasonable attorneys’ fees and costs; and (v) such other legal or
23   equitable relief as this Court deems appropriate. Interest on unpaid contributions shall be
24   determined by using the rate provided under the plan.
25          25.   Pursuant to the Master Agreement, Trust Agreements, and section
26   502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], World Mechanical is obligated to
27   pay to the Trustees liquidated damages for the detriment caused by World Mechanical’s
28   failure to pay contributions in a timely manner. Pursuant to the written Joint Collection

       1500156                                7                                         Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 8 of 16 Page ID #:8



 1   Policy and Procedures (“Joint Collection Policy”) promulgated by the Trustees pursuant
 2   to the authority granted to them by the Master Agreement and Trust Agreements, those
 3   liquidated damages are assessed at ten percent (10%) of the unpaid or untimely
 4   contributions. However, if a lawsuit is filed to collect the unpaid contributions, the Joint
 5   Collection Policy provides for liquidated damages assessed at twenty percent (20%) of
 6   the unpaid or late contributions. The amount of liquidated damages owed by World
 7   Mechanical will be established by proof.
 8          26.   Pursuant to the Master Agreement, Trust Agreements, Joint Collection
 9   Policy, and section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], World
10   Mechanical owes the Trustees interest at 18% per annum on all unpaid or untimely
11   contributions from the dates the sums were originally due or should have been paid to the
12   Trustees, until actually paid. The amount of interest owed by World Mechanical will be
13   established by proof.
14          27.   By the Master Agreement, Trust Agreements, Joint Collection Policy, and
15   section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)], World Mechanical agreed
16   that in the event of any delinquency, it would pay all legal and auditing fees and costs in
17   connection therewith, whether incurred before or after litigation is commenced. The
18   Trustees have incurred legal and auditing fees and costs as a result of World Mechanical’s
19   failure to pay contributions to the Trusts. The exact amount of the legal and auditing fees
20   and costs due and payable has not been ascertained at this time. These amounts shall be
21   established by proof.
22          28.   By the Master Agreement and Trust Agreements, World Mechanical agreed
23   in the event it failed to pay contributions or otherwise comply with the terms and
24   provisions of those agreements, to post and deliver either a good faith deposit, or a
25   performance bond issued in favor of the Trustees. The Trustees are informed and believe,
26   and thereon allege, that the Trustees are entitled to such good faith deposit and delivery
27   of monies or bond from World Mechanical. The amount of the good faith deposit or bond
28   will be established by proof at trial.

       1500156                                8                                       Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 9 of 16 Page ID #:9



 1          29.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the Court
 2   may grant such other legal or equitable relief as the Court deems appropriate. As part of
 3   the Trustees’ judgment, the Trustees shall also request the Court to:
 4                A.     Order World Mechanical, and its representatives, agents and
 5   associates, to provide a full and complete accounting for, and tracing the use of, all unpaid
 6   contributions and identify all property, real or personal, tangible or intangible, that are the
 7   result, whether in whole or in part, of the use of any contributions;
 8                B.     Order World Mechanical, and its representatives, agents and
 9   associates, to post and deliver either a good faith deposit, or a performance bond issued
10   in favor of the Trusts, in an amount determined by the Court to be appropriate;
11                C.     Order the creation of a constructive trust on all applicable property,
12   and order the transfer of the applicable property to the Trusts; and
13                D.     Order World Mechanical, and its representatives, agents and
14   associates, to pay to the Trusts all amounts due the Trusts, including, but not limited to,
15   the unpaid contributions, benefits, withholdings, damages, legal fees, audit fees and other
16   expenses and damages incurred.
17                                SECOND CAUSE OF ACTION
18                        BREACH OF ERISA FIDUCIARY DUTIES
19                               (AGAINST HARRY GORDON)
20          30.   The Trustees hereby incorporate by this reference paragraphs 1 through 29
21   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
22          31.   A portion of the contributions required to be paid by World Mechanical to
23   the Trusts are monies funded exclusively by contributions from participating employers,
24   without deduction from the covered employees’ paychecks. The remaining portion of the
25   contributions required to be paid by World Mechanical to the Trusts are monies funded
26   exclusively by deductions from covered employees’ compensation. World Mechanical
27   has granted one or more of its representatives, employees or others access to all
28   contributions deducted from covered employees’ compensation.

       1500156                                9                                          Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 10 of 16 Page ID #:10



 1          32.   The Trustees are informed and believe, and thereon allege, that Harry
 2   Gordon is an officer, director, controlling shareholder, and/or beneficial owner of World
 3   Mechanical and, as such, accrue a direct beneficial and pecuniary interest in the activities
 4   and, ultimately, the success of World Mechanical. The Trustees are informed and believe,
 5   and thereon allege, that Harry Gordon is responsible for the day-to-day operations of
 6   World Mechanical and are responsible for all, or a majority of, the decisions pertaining
 7   to the payment of contributions to the Trusts, including decisions: (a) whether to deduct
 8   certain funds from employees’ paychecks; (b) whether or not to pay such funds to the
 9   Trusts; (c) if payment is to be made, when to pay such funds; and (d) how to use such
10   funds pending payment to the Trusts.
11          33.   Section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)] provides that “a
12   person [or entity] is a fiduciary with respect to a plan to the extent (i) he . . . exercises
13   any discretionary authority or control respecting … disposition of its assets … .”
14   Employee contributions, as opposed to employer contributions, payable by World
15   Mechanical to the Trusts are fund assets under ERISA. The Trustees are informed and
16   believe, and thereon allege, that Harry Gordon exercised discretionary authority or
17   control respecting fund assets. The Trustees are informed and believe, and thereon allege,
18   that Harry Gordon was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of
19   ERISA [29 U.S.C. § 1002(21)(A)], and thereby are individually, and separately from
20   World Mechanical, obligated to the provisions and obligations provided for under
21   ERISA.
22          34.   Section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] provides that
23   “a fiduciary shall discharge his duties with respect to a plan solely in the interest of the
24   participants and beneficiaries and--¶ (A) for exclusive purpose of: (i) providing benefits
25   to participants and their beneficiaries; and … (D) in accordance with the documents and
26   instruments governing the plan … .”           Section 403(c)(1) of ERISA [29 U.S.C.
27   § 1103(c)(1)] provides that “the assets of a plan shall never inure to the benefit of any
28   Employer and shall be held for the exclusive purposes of providing benefits to

       1500156                               10                                        Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 11 of 16 Page ID #:11



 1   participants in the plan and their beneficiaries… .” The specific duties of a fiduciary are
 2   that he/she: (a) shall ensure that “assets of the plan never inure to the benefit of the
 3   employer and shall be held for the exclusive purposes of providing benefits to participants
 4   in the plan,” section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)]; (b) “shall discharge
 5   his duties with respect to a plan solely in the interests of the participants,” section
 6   404(a)(1) of ERISA [29 U.S.C. § 1104(a)(1)]; and (c) shall not use plan assets in any
 7   transaction with “a party in interest,” section 406(a)(1) of ERISA [29 U.S.C.
 8   § 1106(a)(1)], nor “in his own interest or for his own account,” section 406(b)(1) of
 9   ERISA [29 U.S.C. § 1106(b)(1)]. ERISA prohibits a fiduciary from making any “transfer
10   to, or use by or for the benefit of, a party in interest, of any assets of the plan,” section
11   406(b)(1)(D) of ERISA [29 U.S.C. § 1106(b)(1)(D)]. Harry Gordon is a “party in
12   interest,” as is any fund fiduciary. Under ERISA, if a fiduciary uses plan assets to satisfy
13   other business obligations, he or she violates his or her fiduciary duty.
14          35.   The Trustees are informed and believe, and thereon allege, that Harry
15   Gordon breached his fiduciary duties and responsibilities by misuse of employee
16   contributions payable to the Trusts by either: (a) diverting the contributions to his sole
17   and exclusive benefit; and/or (b) diverting the contributions to World Mechanical’s sole
18   and exclusive benefit and his indirect benefit, in violation of the Trusts’, participants’ and
19   beneficiaries’ rights under ERISA. The Trustees are informed and believe, and thereon
20   allege, that such conduct was a breach and violation of ERISA, including, but not limited
21   to, breach of section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] and section
22   403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)].
23          36.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
24   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
25   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
26   make good to such plan any losses to the plan resulting from each such breach, and to
27   restore to such plan any profits of such fiduciary which have been made through use of
28   assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial

       1500156                               11                                         Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 12 of 16 Page ID #:12



 1   relief as the court may deem appropriate, including removal of such fiduciary.”
 2   Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)] provides that “in any
 3   action . . . by a . . . fiduciary, the court in its discretion may allow reasonable attorneys’
 4   fees and costs of action … .”
 5          37.   The Trustees are informed and believe, and thereon allege, as a proximate
 6   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
 7   presently unknown. The Trustees are informed and believe, and thereon allege, that
 8   damages are continuing to accrue in an amount presently unknown to them. The Trustees
 9   shall present proof of damages at the time of trial.
10          38.   As part of the Trustees’ judgment, the Trustees also request the Court to
11   grant the relief requested in paragraph 29 above.
12                                 THIRD CAUSE OF ACTION
13                     ENGAGING IN PROHIBITED TRANSACTIONS
14                               (AGAINST HARRY GORDON)
15          39.   The Trustees hereby incorporate by this reference paragraphs 1 through 38
16   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
17          40.   The Trustees are informed and believe, and thereon allege, that Harry
18   Gordon was, and is, an unnamed “fiduciary” pursuant to section 3(21)(A) of ERISA [29
19   U.S.C. § 1002(21)(A)], and thereby is individually, and separately from World
20   Mechanical, obligated to the provisions and obligations provided for under ERISA.
21          41.   Section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)], provides that
22   “a fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if
23   he knows or should know that such transaction constitutes a direct or indirect--¶ (D)
24   transfer to, or use by or for the benefit of, a party in interest [an employer, etc.], of any
25   assets of the plan … .” Section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)], provides
26   that “a fiduciary with respect to a plan shall not--¶ (1) deal with the assets of the plan in
27   his own interest or for his own account … .” Harry Gordon is a “party in interest,” as is
28   ///

       1500156                               12                                         Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 13 of 16 Page ID #:13



 1   any fund fiduciary. Under ERISA, if a fiduciary uses plan assets to satisfy other business
 2   obligations, he or she violates his or her duty.
 3          42.   The Trustees are informed and believe, and thereon allege, that Harry
 4   Gordon engaged in prohibited transactions by misuse of contributions deducted from
 5   employees paychecks by either: (a) diverting the contributions to his sole and exclusive
 6   benefit; and/or (b) diverting the contributions to World Mechanical’s sole and exclusive
 7   benefit and its indirect benefit, in violation of the Trusts’, participants’ and beneficiaries’
 8   rights under ERISA. The Trustees are informed and believe, and thereon allege, that such
 9   conduct was a breach and violation of ERISA, including, but not limited to, breach of
10   section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)] and section 406(b)(1) of
11   ERISA [29 U.S.C. § 1106(b)(1)].
12          43.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
13   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
14   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
15   make good to such plan any losses to the plan resulting from each such breach, and to
16   restore to such plan any profits of such fiduciary which have been made through use of
17   assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial
18   relief as the court may deem appropriate, including removal of such fiduciary.”
19   Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)], provides that “in any
20   action … by a … fiduciary, the court in its discretion may allow reasonable attorneys’
21   fees and costs of action … .”
22          44.   The Trustees are informed and believe, and thereon allege, as a proximate
23   result of the wrongful acts herein alleged, the Trusts have been damaged in an amount
24   presently unknown. The Trustees are informed and believe, and thereon allege, that
25   damages are continuing to accrue in an amount presently unknown to the Trustees. The
26   Trustees shall present proof of damages at the time of trial.
27          45.   As part of the Trustees’ judgment, the Trustees shall also request the Court
28   to grant the relief requested in paragraph 29 above.

       1500156                                13                                         Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 14 of 16 Page ID #:14



 1                               FOURTH CAUSE OF ACTION
 2                                 BREACH OF CONTRACT
 3                           (AGAINST WORLD MECHANICAL)
 4          46.   The Trustees hereby incorporate by this reference paragraphs 1 through 45
 5   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
 6          47.   The Trustees are informed and believe, and thereon allege, that amounts due
 7   as union dues and association fees and related amounts (excluding employer and
 8   employee contributions) are not recoverable under ERISA.
 9          48.   The Master Agreement requires World Mechanical to pay to the Trustees,
10   for the benefit of District Council 16, its affiliated local unions, the Piping Industry
11   Progress Education & Trust Fund (“PIPE”), the Labor Management Compliance Council
12   (“LMCC”), and the California Plumbing and Mechanical Contractors Association
13   (“CPMCA”) certain amounts for each hour worked by World Mechanical’s employees
14   performing work covered by the Master Agreement. The Trustees are the assignee of
15   District Council 16, its affiliated local unions, PIPE, LMCC and CPMCA for collecting
16   said hourly contributions. World Mechanical has failed to pay amounts due under the
17   Master Agreement to the Trustees for the benefit of District Council 16, its affiliated local
18   unions, PIPE, LMCC and CPMCA, which amounts shall be established by proof.
19          49.   Pursuant to the Master Agreement and Joint Collection Policy, World
20   Mechanical is obligated to pay to the Trustees liquidated damages on all unpaid or
21   delinquent contributions (including those amounts due to District Council 16, its affiliated
22   local unions, PIPE, LMCC and CPMCA). Pursuant to the Joint Collection Policy
23   liquidated damages are assessed at ten percent (10%) of the unpaid or untimely
24   contributions. However, if a lawsuit is filed to collect the contributions, the Joint
25   Collection Policy provides for liquidated damages assessed at twenty percent (20%) of
26   the unpaid or untimely amounts. The amount of liquidated damages owed by World
27   Mechanical will be established by proof.
28   ///

       1500156                               14                                        Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 15 of 16 Page ID #:15



 1            50.   Pursuant to the Master Agreement and the Joint Collection Policy, World
 2   Mechanical owes the Trustees interest at 18% per annum on all unpaid or delinquent
 3   contributions (including those amounts due to District Council 16, its affiliated local
 4   unions, PIPE, LMCC and CPMCA) from the dates the sums were originally due or should
 5   have been paid to the Trustees until paid. The amount of interest owed by World
 6   Mechanical will be established by proof.
 7                                             PRAYER
 8            WHEREFORE, the Trustees pray for judgment as follows:
 9            1.    For unpaid contributions and other damages for breach of contract as
10   established by proof;
11            2.    For liquidated damages as established by proof;
12            3.    For interest at the rate of 18% per annum, or other applicable legal rate, on
13   all contributions due from their respective due dates, or the dates said contributions should
14   have been paid, until paid, plus additional amounts as established by proof;
15            4.    For special damages in amounts as proved;
16            5.    For damages for breach of contract as proved;
17            6.    For the Trustees’ audit costs, plus additional amounts as established by
18   proof;
19            7.    For the Trustees’ reasonable attorneys’ fees in amounts as proved;
20            8.    For costs of suit incurred herein; and
21            9.    For such additional relief as this Court deems just and proper, including, but
22   not limited to, the following:
23                  A.    An Order directing defendants, his/her/its/their representatives,
24   agents and associates, to provide a full and complete accounting for, and tracing the use
25   of all unpaid contributions and identify all property, real or personal, tangible or
26   intangible, that are the result, whether in whole or in part, of the use of any unpaid
27   contributions;
28   ///

       1500156                                15                                       Complaint
Case 2:20-cv-10187-SVW-JPR Document 1 Filed 11/05/20 Page 16 of 16 Page ID #:16



 1                 B.     An Order for the creation of a constructive trust on all applicable
 2   property, and an Order for the transfer of the applicable property to the Trusts; and
 3                 C.     An Order directing defendants, his/her/its/their representatives,
 4   agents and associates, to pay to the Trusts all amounts due the Trusts, including, but not
 5   limited to, the unpaid contributions, benefits, withholdings, damages, legal fees, audit
 6   fees and other expenses and damages incurred.
 7
 8   Dated: November 5, 2020            LAQUER URBAN CLIFFORD & HODGE LLP
 9                                      By: /s/ J. Paul Moorhead
                                           J. Paul Moorhead, Counsel for Plaintiffs,
10
                                           Trustees of the Southern California Pipe
11                                         Trades Health and Welfare Trust Fund, et al.
12
13                                  WAIVER OF JURY TRIAL
14          Plaintiffs waive a jury trial in this action.
15
16   Dated: November 5, 2020            LAQUER URBAN CLIFFORD & HODGE LLP
17                                      By: /s/ J. Paul Moorhead
                                           J. Paul Moorhead, Counsel for Plaintiffs,
18                                         Trustees of the Southern California Pipe
19                                         Trades Health and Welfare Trust Fund, et al.
20
21
22
23
24
25
26
27
28

       1500156                                 16                                    Complaint
